Name: Commission Implementing Directive 2014/83/EU of 25 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive_IMPL
 Subject Matter: Europe;  regions of EU Member States;  agricultural policy;  agricultural activity;  cultivation of agricultural land;  wood industry
 Date Published: 2014-06-26

 26.6.2014 EN Official Journal of the European Union L 186/64 COMMISSION IMPLEMENTING DIRECTIVE 2014/83/EU of 25 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) Certain parts of the territory of Portugal were recognised as a protected zone with respect to Bemisia tabaci Genn. (European populations). Portugal has submitted information showing that Bemisia tabaci is now established in Madeira. The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. Madeira should therefore no longer be recognised as part of the protected zone of Portugal in respect of Bemisia tabaci. Parts B of Annexes I and IV to Directive 2000/29/EC should be amended accordingly. (2) Certain parts of the territory of Spain were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Spain has submitted information showing that Erwinia amylovora is now established in the autonomous communitiy of AragÃ ³n, the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana). The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. The autonomous community of AragÃ ³n, the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana) should therefore no longer be recognised as part of the protected zone of Spain in respect of Erwinia amylovora. Parts B of Annexes II, III and IV to Directive 2000/29/EC should be amended accordingly. (3) The entire territory of Ireland was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Ireland has submitted information showing that Erwinia amylovora is now established in Galway city. The measures were taken between 2005 and 2013 with a view to the eradication of that harmful organism but have proven to be ineffective. The city of Galway should therefore no longer be recognised as part of the protected zone of Ireland in respect of Erwinia amylovora. Parts B of Annexes II, III and IV to Directive 2000/29/EC should be amended accordingly. (4) The entire territory of Lithuania was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Lithuania has submitted information showing that Erwinia amylovora is now established in the municipalities of KÃ dainiai and Babtai (region of Kaunas). The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The municipalities of KÃ dainiai and Babtai (region of Kaunas) should therefore no longer be recognised as part of the protected zone of Lithuania in respect of Erwinia amylovora. Parts B of Annexes II, III and IV to Directive 2000/29/EC should be amended accordingly. (5) Certain parts of the territory of Slovenia were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Slovenia has submitted information showing that Erwinia amylovora is now established in the communes of RenÃ e-Vogrsko (south from the highway H4) and Lendava. The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The communes of RenÃ e-Vogrsko (south from the highway H4) and Lendava should therefore no longer be recognised as part of the protected zone of Slovenia in respect of Erwinia amylovora. Parts B of Annexes II, III and IV to Directive 2000/29/EC should be amended accordingly. (6) Certain parts of the territory of Slovakia were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Slovakia has submitted information showing that Erwinia amylovora is now established in the commune of Ã enkovce (DunajskÃ ¡ Streda County). The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The commune of Ã enkovce (DunajskÃ ¡ Streda County) should therefore no longer be recognised as part of the protected zone of Slovakia in respect of Erwinia amylovora. Parts B of Annexes II, III and IV to Directive 2000/29/EC should be amended accordingly. (7) The scientific denomination of the harmful organism Ceratocystis fimbriata f. spp. platani Walter should be amended in line with the revised scientific denomination of the organism and should be referred to as Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. Annexes II and IV of Directive 2000/29/EC should be aligned. (8) Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. is now known to occur in Switzerland. Section I of Part A of Annex IV and point I of Part B of Annex V to Directive 2000/29/EC should be amended accordingly. (9) In the light of developments in scientific knowledge, it is to be considered that, as regards wood of Platanus L., debarking does not obviate the pest risk associated with Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. Section I of Part A of Annex IV to Directive 2000/29/EC should be amended accordingly. (10) In view of the risk posed by Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., it is technically justified, to include that harmful organism in Part B of Annex II to Directive 2000/29/EC in order to protect the production and trade of plants and plant products in certain endangered areas. (11) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr.. On the basis of surveys conducted between 2010 and 2013, the United Kingdom has submitted evidence that the harmful organism concerned does not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Ceratocystis platani only until 30 April 2016. Parts B of Annexes II and IV to Directive 2000/29/EC should be therefore amended accordingly. Similarly, Part B of Annex IV and Part A.II of Annex V to Directive 2000/29/EC should be amended to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (12) Annexes I, II, III, IV and V to Directive 2000/29/EC should therefore be amended accordingly. (13) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I, II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, by 30 September 2014 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 October 2014. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 25 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. ANNEX (1) Annex I, in heading (a) of Part B, point 1 is replaced by the following: 1. Bemisia tabaci Genn. (European populations) IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes), UK, S, FI (2) Annex II is amended as follows: (a) In heading (c) of Section II of Part A, point 1 is replaced by the following: 1. Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. Plants of Platanus L., intended for planting, other than seeds, and wood of Platanus L., including wood which has not kept its natural round surface (b) In point 2 of heading (b) of Part B, the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Aragon, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (c) In heading (c) of Part B, the following point is inserted before point 0.1: 0.0.1. Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. Plants of Platanus L., intended for planting, other than seeds, and wood of Platanus L., including wood which has not kept its natural round surface UK (3) Annex III is amended as follows: (a) In point 1 of part B, the text in the second column, protected zone(s), is replaced by the following: E (except the autonomous communities of Aragon, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (b) In point 2 of part B, the text in the second column, protected zone(s), is replaced by the following: E (except the autonomous communities of Aragon, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (4) Annex IV is amended as follows: (a) Section I of Part A is amended as follows: (i) Point 5 is replaced by the following: 5. Wood of Platanus L., except that in the form of chips, particles, sawdust, shavings, wood waste and scrap, but including wood which has not kept its natural round surface, originating in Armenia, Switzerland or the USA. Official statement that the wood has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. (ii) Point 7.1 is replaced by the following new points 7.1.1 and 7.1.2: 7.1.1. Whether or not listed among the CN-codes in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap and obtained in whole or in part from:  Acer saccharum Marsh., originating in the USA and Canada,  Populus L., originating in the American continent. Official statement that the wood: (a) has been produced from debarked round wood, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule, or (c) has undergone an appropriate fumigation to a specification approved in accordance with the procedure referred to in Article 18(2). There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13(1)(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (d) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii). 7.1.2. Whether or not listed among the CN-codes in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap and obtained in whole or in part from:  Platanus L. originating in Armenia, Switzerland or the USA. Official statement that the wood: (a) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule, or (b) has undergone an appropriate fumigation to a specification approved in accordance with the procedure referred to in Article 18(2) There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13(1)(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (c) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13(1)(ii). (iii) Point 12 is replaced by the following: 12. Plants of Platanus L., intended for planting, other than seeds, originating in Armenia, Switzerland or the USA. Official statement that no symptoms of Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation. (b) Section II of Part A is amended as follows: (i) Point 2 is replaced by the following: 2. Wood of Platanus L., including wood which has not kept its natural round surface. Official statement that: (a) the wood originates in areas known to be free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., or (b) there shall be evidence by a mark kiln-dried , KD  or another internationally recognised mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule. (ii) Point 8 is replaced by the following: 8. Plants of Platanus L., intended for planting, other than seeds Official statement that: (a) the plants originate in an area known to be free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., or (b) no symptoms of Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation. (c) Part B is amended as follows: (i) The following point is inserted after point 6.3: 6.4. Wood of Platanus L., including wood which has not kept its natural round surface, originating in the Union, or in Armenia, Switzerland or the USA Without prejudice to the provisions applicable to the wood listed in Annex IVA(I)5 and 7.1.2, and IVA(II)2, where appropriate, official statement that: (a) the wood originates in an area free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., established in accordance with relevant International Standards for Phytosanitary Measures, or (b) there shall be evidence by a mark kiln-dried , KD  or another internationally recognised mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule, or (c) the wood originates from a protected zone listed in the right hand column UK (ii) The following point is inserted after point 12: 12.1. Plants of Platanus L., intended for planting, other than seeds, originating in the Union, or in Armenia, Switzerland or the USA Without prejudice to the provisions applicable to the plants listed in Annex IVA(I)12 and IVA(II)8, where appropriate, official statement that: (a) the plants have been grown throughout their life in an area free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., established in accordance with relevant International Standard for Phytosanitary Measures, or (b) the plants have been grown throughout their life in a protected zone listed in the right hand column. UK (iii) In point 21, the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Aragon, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (iv) In point 21.3, the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Aragon, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (v) In point 24.1, the text in the third column, protected zone(s), is replaced by the following: IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes), FI, S, UK. (vi) In point 24.2, the text in the third column, protected zone(s), is replaced by the following: IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes), FI, S, UK. (vii) In point 24.3, the text in the third column, protected zone(s), is replaced by the following: IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes), FI, S, UK. (5) Annex V is amended as follows: (a) Section II of Part A is amended as follows: (i) Point 1.2 is replaced by the following: 1.2. Plants, intended for planting, other than seeds, of Platanus L., Populus L. and Beta vulgaris L. (ii) In point 1.10 point (a) is replaced by the following: (a) has been obtained in whole or part from conifers (Coniferales), excluding wood which is bark-free, Castanea Mill., excluding wood which is bark-free, Platanus L., including wood which has not kept its natural round surface; and (b) In point 6(a) of Section I of Part B, the second indent is replaced by the following:  Platanus L., including wood which has not kept its natural round surface, originating in Armenia, Switzerland or the USA,.